Case: 17-40539      Document: 00514683708         Page: 1    Date Filed: 10/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                      No. 17-40539                           FILED
                                                                      October 16, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk

              Plaintiff - Appellee

v.

SANDRA HARO,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-551-6


Before HIGGINBOTHAM, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Sandra Haro pleaded guilty pursuant to a plea agreement to one count
of conspiring to engage in money laundering, in violation of 18 U.S.C.
§ 1956(a)(1)(B)(i), (h). The district court sentenced Haro to 130 months in
prison, followed by three years of supervised release. The district court further
imposed a $1.825 million forfeiture money judgment on Haro, including an
order to forfeit $13,908 in cash seized from her home upon her arrest. On


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40539    Document: 00514683708     Page: 2   Date Filed: 10/16/2018



                                 No. 17-40539
appeal, Haro brings multiple challenges to her sentence and the district court’s
money judgment.
                                       I
      Haro, the former common-law spouse of Mexican drug-cartel member
Jose Bonilla-Torres (Jose), participated in a conspiracy from 2014 to 2016 to
launder Jose’s drug proceeds. In early 2014, Haro introduced Jose to Javier
Reyna, who owned a trucking business, and thereafter Haro served as a
“middle man,” working with Reyna to transport Jose’s drug proceeds from
various locations in the eastern half of the United States to south Texas, which
were designated to be smuggled into Mexico and transferred into the
possession of drug cartel members.
      Roosevelt Faz worked with Reyna to coordinate the transportation by
instructing the drivers, Guillermo Trevino, Ted Cantu, and Erwin Contreras,
where to pick up the money and then accepting delivery of some of the loads of
drug proceeds. Haro helped coordinate the delivery of ten to fifteen loads of
Jose’s cash to a stash house, which Haro owned and rented to Jose’s sister,
Maria Bonilla-Torres (Maria).        Haro further facilitated communication
between Jose and Reyna and between Maria and Reyna.                Overall, the
conspirators laundered over $2.8 million in drug proceeds during that two-year
period.
      Haro was arrested in May 2016. In a search of her residence, agents
seized $13,908 in cash.    Following her arrest, Haro agreed to a recorded
interview with police, in which she confessed to her role in the conspiracy.
Haro was indicted with conspiracy to commit money laundering of drug
proceeds, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), (h), and subsequently
pleaded guilty pursuant to a plea agreement.
      The district court held a forfeiture hearing and then issued a preliminary
forfeiture order requiring Haro to forfeit $1.735 million. The court also ordered
                                       2
    Case: 17-40539    Document: 00514683708     Page: 3   Date Filed: 10/16/2018



                                 No. 17-40539
forfeiture of the $13,908 seized from her residence, specifying that it should be
credited towards the money judgment.
      At sentencing, the district court attributed sixteen money loads listed in
Haro’s PSR, totaling $2,853,006, to Haro as relevant conduct, resulting in a
sixteen-level increase to Haro’s base offense level.           Per the PSR’s
recommendation, the district court also applied a three-level aggravating-role
enhancement for being a manager or supervisor under U.S.S.G. § 3B1.1(b).
Haro’s total offense level and criminal history yielded a Guidelines range of
121 to 151 months of imprisonment, and the district court sentenced Haro to
130 months of imprisonment. In a final forfeiture order, the court set the
personal money judgment at the amount attributable to Haro that had not yet
been seized by law enforcement: $1.825 million. Haro appeals.
                                       II
                       A. Challenges to the Sentence
      Haro first challenges her sentence of 130 months imprisonment. She
claims that the district court clearly erred in determining the amount of
laundered funds attributable to her as relevant conduct, and in assigning her
a three-point aggravating-role enhancement rather than a minor-role
reduction. She also contends that the district court should have granted her a
downward departure or variance based on her family ties and responsibilities.
      We review a sentence for reasonableness using a bifurcated process.
Gall v. United States, 552 U.S. 38, 49–51 (2007). First, we ensure there was
no significant procedural error, including improperly calculating the
Guidelines range. Id. at 51. Next, we review the substantive reasonableness
of the sentence for abuse of discretion. United States v. Scott, 654 F.3d 552,
555 (5th Cir. 2011). We review a sentencing court’s interpretation of the
Guidelines de novo and its findings of fact for clear error. See United States v.
Trujillo, 502 F.3d 353, 356 (5th Cir. 2007). “A factual finding is not clearly
                                       3
    Case: 17-40539     Document: 00514683708      Page: 4   Date Filed: 10/16/2018



                                  No. 17-40539
erroneous if it is plausible in light of the record read as a whole.” United States
v. Puig-Infante, 19 F.3d 929, 942 (5th Cir. 1994).
                              1. Relevant conduct
      The district court determined the laundered amount to be more than $1.5
million, but less than $3.5 million, resulting in a sixteen-point increase in
Haro’s offense level. See U.S.S.G. § 2B1.1(b)(1). Haro argues that the district
court clearly erred when calculating the total amount of laundered money
attributable to her as relevant conduct, arguing that she should have been held
responsible only for the amount seized from the stash house in March 2016.
      Calculation of total laundered funds is a factual finding reviewed only
for clear error. United States v. Fernandez, 559 F.3d 303, 319–20 (5th Cir.
2009). “The court need only make a reasonable estimate of the loss[,] (in other
words, the amount laundered).” Id. at 623 (cleaned up). Under the relevant-
conduct provision of the Guidelines, a defendant is responsible for “all acts and
omissions committed, aided, abetted, counseled, commanded, induced,
procured, or willfully caused by the defendant.”       U.S.S.G. § 1B1.3(a)(1)(A)
(2016). In the case of a jointly undertaken criminal activity, a defendant is
also responsible for the acts and omissions of others, if such acts were “within
the scope of the jointly undertaken criminal activity,” “in furtherance of that
criminal activity,” “reasonably foreseeable in connection with that criminal
activity” and, as relevant here, “occurred during the commission of the offense.”
U.S.S.G. § 1B1.3(a)(1)(B).
                                        a
      The district court attributed $175,000 to Haro based on recorded
telephone conversations between Haro, Reyna, and Maria in October 2015,
discussing a delivery of cash in that amount to the stash house. The district
court also attributed to Haro $157,800 seized by officers during a search of the
stash house in March 2016. Haro argues that the district court erred by
                                        4
    Case: 17-40539     Document: 00514683708     Page: 5   Date Filed: 10/16/2018



                                  No. 17-40539
attributing to her both the October 2015 load and the March 2016 seized
amount, contending that the seized amount from March was simply what
remained of amounts discussed the previous October. She points out that there
were no seizures from the stash house before March 2016, and asserts that
there is no evidence that the money was otherwise taken from there between
October 2015 and March 2016.
      The district court rejected this argument, noting that, in a recorded
conversation between Haro, Reyna, and Maria in which the three discussed
the discovery of a $5,000 shortfall in the October 2015 load, Haro stated that
she could not say what happened because she had burned the bags. “If the
money was still there,” the court reasoned, “it’d be easy to say, let me go count
the money.” The district court further stated, “[F]or this kind of activity, . . .
once [the money is] here, it’s not sitting here for months on end.” Further, in
Maria’s post-arrest interview, she stated that Reyna would pick up the
currency loads delivered to her house within “a few days.” Haro does not
address the district court’s reasoning or the evidence presented by the
Government. We find the evidence sufficient to conclude that the district
court’s finding was not clearly erroneous.
                                        b
      Haro also challenges the district court’s attribution to her of $440,000
seized on February 7, 2015. On that day, Cantu was transporting these drug
proceeds to Faz, but was stopped while driving and the money was seized.
Cantu instead gave Faz the seizure paperwork.
      Haro objects to the inclusion of the $440,000 as relevant conduct, arguing
that, under U.S.S.G. § 1B1.3, she could not be held liable for loads she was
aware of unless she agreed to assist in laundering them. According to Haro,
there is no evidence that she had any involvement in the laundering of the
relevant $440,000 load—only that she was told about the seizure afterwards
                                        5
     Case: 17-40539       Document: 00514683708         Page: 6    Date Filed: 10/16/2018



                                      No. 17-40539
and instructed to send a picture of the seizure notice to Jose. She further
maintains that there was no evidence that she had even joined the conspiracy
by February 2015, the time of the relevant seizure.
       The district court did not clearly err in including the $440,000 as
relevant conduct. While it is true that Haro could only be held accountable for
acts “within the scope of the jointly undertaken criminal activity,” U.S.S.G.
§ 1B1.3(a)(1)(B), the record supports the conclusion that the $440,000 load
meets that requirement. In pleading guilty, Haro admitted that she joined the
conspiracy in 2014, before the February 2015 seizure.                  Moreover, Haro’s
statements in her post-arrest interview suggest that she was expecting the
delivery of this particular load, and indeed was exercising a managerial role
over it. Because the details of her confession matched the circumstances of the
seizure of the $440,000 load on February 7, 2015, we affirm the district court’s
attribution of the load to Haro.
                                             c
       Haro next contends that the court erred in attributing to her “$2,080,206
in amounts listed in the presentence report that did not identify her or [Jose]
as being involved.” This amount consisted of thirteen of the sixteen loads
attributed to her by the district court, excluding the three loads already
discussed above. Haro maintains that there was no evidence connecting her
personally to these loads. She cites U.S.S.G. § 1B1.3, comment. n.4(C)(v), 1 for
the proposition that a defendant’s mere knowledge of a co-conspirator’s illegal


       1 U.S.S.G. § 1B1.3, comment. n.4(C)(v), provides the following illustration of conduct
outside the scope of jointly undertaken activity:
       Defendant O knows about her boyfriend’s ongoing drug-trafficking activity, but
       agrees to participate on only one occasion by making a delivery for him at his
       request when he was ill. Defendant O is accountable . . . for the drug quantity
       involved on that one occasion. Defendant O is not accountable for the other
       drug sales made by her boyfriend because those sales were not within the scope
       of her jointly undertaken criminal activity (i.e., the one delivery).
                                             6
    Case: 17-40539     Document: 00514683708      Page: 7   Date Filed: 10/16/2018



                                  No. 17-40539
conduct is not sufficient to attribute the conduct to the defendant. Haro’s
reliance on the Guidelines commentary is misplaced.             The commentary
discusses a defendant who “knows about her boyfriend’s ongoing drug-
trafficking activity but agrees to participate on only one occasion” as a favor.
By contrast, here, Haro was not merely aware of the illegal drug activity; she
actively participated in a two-year conspiracy to launder drug proceeds and
confessed to helping “move money” ten to fifteen times. It was therefore not
clear error for the district court to include sixteen loads that were seized during
Haro’s active participation in the conspiracy.
                     2. Aggravating Role Enhancement
      In calculating Haro’s Guidelines range, the district court applied an
enhancement to her base offense level under U.S.S.G. § 3B1.1(b), which
prescribes a three-level enhancement where “the defendant was a manager or
supervisor” of a criminal activity that “involved five or more participants or
was otherwise extensive.” A defendant can be a manager or supervisor for
purposes of § 3B1.1(b) even if she exercised management responsibility only
over the property, assets, or activities of a criminal organization, without
overseeing another participant. United States v. Delgado, 672 F.3d 320, 345
(5th Cir. 2012) (en banc). The district court’s determination that a defendant
qualifies as a manager or supervisor under § 3B1.1(b) is a factual finding
reviewed for clear error. See United States v. Cabrera, 288 F.3d 163, 173 (5th
Cir. 2002).
      Haro claims that the district court erred in applying the enhancement
and argues instead that her role was minor enough to warrant a mitigating
role adjustment.     She asserts that there was no evidence that she ever
communicated with any of the drivers, had authority over others, or physically
handled, transported or received any of the transported funds. Instead, she
contends that her role was “minimal and incidental” and was limited to
                                        7
    Case: 17-40539     Document: 00514683708     Page: 8   Date Filed: 10/16/2018



                                  No. 17-40539
relaying messages between Jose, Reyna, and Maria. She also notes that she
had no proprietary interest in the laundered money, and was paid only small
amounts by Jose, illustrating that she was a subordinate rather than a
supervisor or manager.
      The Government, by contrast, highlights Haro’s important role in the
conspiracy: she arranged the introduction between Reyna and Jose that
initiated the conspiracy to launder Jose’s drug proceeds through Reyna’s
contacts; she facilitated communication between Jose and Reyna and between
Reyna and the stash house coordinator, Maria; and she owned the house used
as the stash house.    The Government additionally points to a post-arrest
statement as further illustrating Haro’s managerial role. According to an
agent who testified at the forfeiture hearing, Maria stated that Haro and
Reyna were “in charge of the money.” Maria’s statement was corroborated by
Haro’s own admission that she, Reyna, and Jose were all responsible for
making up the $5,000 shortfall in one of the loads.
      Haro does not address Maria’s post-arrest statements that place Haro in
a position of authority over the money and portray Haro as Reyna’s coequal.
Under Delgado, such a role is sufficient to support the enhancement. See 672
F.3d at 345. Nor does Haro explain why, if she was merely a subordinate with
a minimal role in the conspiracy, she would be required to contribute to make
up for the $5,000 shortfall. For these reasons, the district court did not clearly
err in finding that Haro was a manager or supervisor for purposes of § 3B1.1.
                   3. Downward Departure or Variance
      Haro contends that the district court erred in failing to grant a
downward departure based on her family ties and responsibilities. “We have
jurisdiction to review a district court’s refusal to grant a downward departure
from the Guidelines only if the refusal was based on an error of law.” United
States v. Buck, 324 F.3d 786, 797 (5th Cir. 2003). And “[a] refusal to grant a
                                        8
    Case: 17-40539     Document: 00514683708      Page: 9    Date Filed: 10/16/2018



                                  No. 17-40539
downward departure is a violation of law only if the court mistakenly assumes
that it lacks authority to depart.” United States v. Cooper, 274 F.3d 230, 248
(5th Cir. 2001) (internal quotation marks omitted) (quoting United States v.
Yanez–Huerta, 207 F.3d 746, 748 (5th Cir. 2000).            Here, Haro makes no
argument that the district court mistakenly believed that it lacked the
authority to depart, and nothing in the record suggests that the court held that
view. Accordingly, we lack jurisdiction to review the district court’s decision to
deny the departure. See Cooper, 274 F.3d at 248.
      Haro alternatively contends that the district court erred in failing to
grant a downward variance, which amounts to a challenge to the substantive
reasonableness of her sentence.          This court reviews the substantive
reasonableness of the sentence for abuse of discretion. Scott, 654 F.3d at 555.
The district court sentenced Haro to 130 months of imprisonment, within the
Guidelines range of 121 to 151 months. When a district court sentences a
defendant within a properly calculated Guidelines range, the sentence is
presumptively reasonable. See United States v. Gutierrez-Hernandez, 581 F.3d
251, 254 (5th Cir. 2009). “The presumption is rebutted only upon a showing
that the sentence does not account for a factor that should receive significant
weight, it gives significant weight to an irrelevant or improper factor, or it
represents a clear error of judgment in balancing sentencing factors.” Scott,
654 F.3d at 555 (internal quotation marks omitted). Haro argues that the
district court failed to account for a factor that should have received significant
weight: her family ties and responsibilities.
      In determining that a Guidelines sentence was warranted, the district
court emphasized the seriousness of the offense, noting that Haro had engaged
in multiple transactions over an extensive period and that her money-
laundering efforts helped perpetuate the drug trade, which in turn caused
substantial societal harm. The court also found that Haro participated in the
                                        9
    Case: 17-40539       Document: 00514683708        Page: 10     Date Filed: 10/16/2018



                                      No. 17-40539
conspiracy to achieve financial gain, despite the risk to her family if she were
caught. Thus, the district court considered Haro’s arguments regarding her
family, but concluded that they did not warrant a sentence below the
Guidelines range. Haro does not point to any precedent suggesting that the
district court was required to give significant weight to her family-ties
argument, let alone that it required a downward variance. Accordingly, we
affirm the district court’s sentence. See United States v. Diehl, 775 F.3d 714,
724 (5th Cir. 2015) (noting that our review of the substantive reasonableness
of a sentence is highly deferential to the sentencing court, which sits in a better
position to find facts and consider the § 3553(a) factors).
 B. Challenges to the Forfeiture Order Imposing a Money Judgment
       The district court imposed on Haro a forfeiture order of $1.825 million,
holding her jointly and severally liable with several of her coconspirators, and
further ordered Haro to forfeit $13,908 in cash seized from her house upon her
arrest to be credited toward the total forfeiture amount. 2 Haro appeals the
district court’s forfeiture order and money judgment, bringing several
challenges to the sufficiency of the evidence to uphold them, the district court’s
calculation of their amounts, and the constitutionality of the money judgment
under the Eighth Amendment. We address each of her arguments in turn.
                                    1. Substitution
       The district court relied on 18 U.S.C. § 982’s provision for the forfeiture
of substitute property to order forfeiture of funds that were not seized by the




       2 A court may enter a money judgment establishing the total amount of a defendant’s
forfeiture liability. See United States v. Cessa, 872 F.3d 267, 273–74 (5th Cir. 2017). The
court’s forfeiture order apparently rested on 18 U.S.C. § 982(a)(1), which provides:
        The court, in imposing sentence on a person convicted of an offense in violation
        of section 1956, 1957, or 1960 of this title, shall order that the person forfeit to
        the United States any property, real or personal, involved in such offense, or
        any property traceable to such property.
                                            10
    Case: 17-40539    Document: 00514683708       Page: 11   Date Filed: 10/16/2018



                                  No. 17-40539
Government.     Section 982 permits such substitution when a defendant,
through her acts or omissions, has concealed or dissipated forfeitable assets.
Section 982(b)(1) states, “The forfeiture of property under this section . . . shall
be governed by the provisions of [21 U.S.C. § 853].” The substitute-asset
provisions in 21 U.S.C. § 853(p), in turn, state that if, as a result of any act or
omission of the defendant, the tainted property subject to forfeiture “cannot be
located upon the exercise of due diligence,” “has been placed beyond the
jurisdiction of the court,” or is otherwise unavailable, “the court shall order the
forfeiture of any other property of the defendant, up to the value of” the
unavailable,   tainted   property.      However,     §   982(b)(2)   qualifies   the
Government’s ability to seek substitute assets from money launderers, stating:
      The substitution of assets provisions of [§ 853(p)] shall not be used
      to order a defendant to forfeit assets in place of the actual property
      laundered where such defendant acted merely as an intermediary
      who handled but did not retain the property in the course of the
      money laundering offense unless the defendant, in committing the
      offense or offenses giving rise to the forfeiture, conducted three or
      more separate transactions involving a total of $100,000 or more
      in any twelve month period.
      Here, the district court expressly found at sentencing that Haro
“conducted three or more separate transactions involving a total of $100,000
or more in any twelve month period.” Though Haro conclusorily argues on
appeal that there was not sufficient evidence for this finding, she provides no
support for her argument. Accordingly, she has failed to demonstrate that this
finding was clear error and therefore the forfeiture of substitute assets under
§ 982 was proper.
                                 2. Calculation
      Haro brings three challenges to the amount of the district court’s
forfeiture order.    First, she conclusorily contends that the amounts are
speculative and unsupported by competent evidence, “almost entirely based on

                                        11
   Case: 17-40539    Document: 00514683708      Page: 12   Date Filed: 10/16/2018



                                 No. 17-40539
what people who did not package, count, or even see the money thought or
claim the amounts were.” However, Haro does not explain how the evidence
was unreliable, and the district court at sentencing may rely on sources that
do not have firsthand knowledge. See United States v. Nava, 624 F.3d 226,
230–31 (5th Cir. 2010) (“In making factual findings for sentencing purposes,
the district court may consider any evidence ‘which bears sufficient indicia of
reliability to support its probable accuracy, including hearsay evidence.’”
(quoting United States v. Solis, 299 F.3d 420, 455 (5th Cir. 2002)).
      Second, Haro claims that her $1.825 million money judgment should be
reduced by the amount forfeited as part of two of her codefendants’ plea
agreements. Her claim is meritless: these codefendants agreed to forfeit the
$440,000 and $300,206 seized from their vehicles, respectively, and the district
court did not include these amounts in calculating Haro’s money judgment.
      Third, Haro contends that the district court erred in ordering the entire
$13,908 seized from her residence on the day of her arrest forfeited, claiming
that $7,908 of the $13,908 included child support payments from Jose as well
as rent payments from Jose on behalf of Maria, who lived in the stash house
owned by Haro. The Government asserts in response that because the rental
payments were for the property used as the stash house they were “involved
in” the offense. The Government further notes that, although Haro stated that
she usually received $300 to $500 as a commission for a laundered load, she
also admitted to receiving up to $1800 to $2000 at a time “on a rare occasion”
and she never deposited those funds in the bank.
      In light of the rental payments’ direct link to the stash house that
facilitated the money laundering conspiracy, and the large amounts of cash
Haro admitted having received for her role in the conspiracy, it was not clear
error for the district court to find that the entire $13,908 seized from Haro’s
home were involved in the offense and thus forfeitable.
                                      12
    Case: 17-40539        Document: 00514683708          Page: 13      Date Filed: 10/16/2018



                                        No. 17-40539
               3. Excessive Fine Under the Eighth Amendment
       Haro contends that the forfeiture judgment is grossly disproportional to
the gravity and scope of her criminal conduct in violation of the Eighth
Amendment’s prohibition on excessive fines.                   An in personam, criminal
forfeiture is a form of monetary punishment subject to the Eighth
Amendment’s prohibition against excessive fines. 3 See Alexander v. United
States, 509 U.S. 544, 558–59 (1993). And the Supreme Court has specifically
applied it in the context of in personam forfeiture of currency under § 982(a)(1).
See United States v. Bajakajian, 524 U.S. 321, 328 (1998).
       In Bajakajian, the Supreme Court held that “a punitive forfeiture
violates the Excessive Fines Clause if it is grossly disproportional to the gravity
of a defendant’s offense.” 524 U.S. at 334. There, the Court concluded that the
criminal forfeiture of the entire sum of $357,144 the defendant had failed to
report when leaving the United States would be constitutionally excessive. Id.
at 337. In so concluding, the Court considered the defendant’s “minimal level
of culpability,” the fact that his violation was unrelated to any other illegal
activities, that the forfeiture exceeded by “many orders of magnitude” the
$5,000 maximum fine provided by the Guidelines, and the minimal level of
harm the defendant caused. See id. at 338–40.



       3 The Government argues that, under United States v. Betancourt, 422 F.3d 240 (5th
Cir. 2005), the Excessive Fines Clause of the Eighth Amendment does not apply to forfeiture
of the corpus of the crime, especially when it also constitutes drug proceeds. However,
Betancourt stands for the proposition that forfeiture of the proceeds (or the fruits) of unlawful
conduct is not a punishment subject to the Eighth Amendment. See 422 F.3d at 250 (citing
United States v. Alexander, 32 F.3d 1231, 1236 (8th Cir. 1994) (“Forfeiture of proceeds cannot
be considered punishment, and thus, subject to the excessive fines clause, as it simply parts
the owner from the fruits of the criminal activity.”)). The forfeiture order in this case,
however, was not limited to proceeds of the unlawful activity but instead included the
laundered funds themselves (the corpus). An in personam, criminal forfeiture of the corpus
is punitive and therefore subject to the Excessive Fines Clause. Alexander, 509 U.S. at 558–
59; Bajakajian, 524 U.S. at 328.

                                              13
    Case: 17-40539        Document: 00514683708           Page: 14     Date Filed: 10/16/2018



                                        No. 17-40539
       Haro maintains that the $1.825 million forfeiture order here is excessive
under Bajakajian because it is more than three times the $500,000 statutory
maximum fine and because she lacks the resources to pay the amount of the
forfeiture. However, the statutory maximum fine was actually $500,000 or
twice the property involved in the transaction, see § 1956(a)(1)(B)(i), (h), which
for Haro would have been well over $3 million based on the district court’s
estimate of the funds she assisted in laundering. The $1.825 million forfeiture
was therefore below the statutory maximum fine and less than six times
greater than the recommended Guidelines maximum of $350,000. By contrast,
in Bajakajian, the forfeiture amount was seventy times the amount of the
maximum fine authorized by the Guidelines. See 524 U.S. at 340. Moreover,
Haro’s offense was substantially more serious than the offense at issue in
Bajakajian.       In contrast to the one-time currency reporting offense in
Bajakajian, Haro participated in a two-year conspiracy to launder drug
proceeds. In light of these factors, we conclude that the forfeiture judgment
was not constitutionally excessive. 4
                                              ***
       For these reasons, we AFFIRM the district court’s judgment in full.




       4  After the district court entered its forfeiture order, but before Haro filed her opening
brief in this Court, the Supreme Court issued its decision in Honeycutt v. United States, 137
S. Ct. 1626 (2017). Honeycutt involved a forfeiture order under 21 U.S.C. § 853(a)(1), which
mandates the forfeiture of “any proceeds the person obtained, directly or indirectly, as the
result of a violation of” the drug trafficking laws. The Supreme Court held that “[f]orfeiture
pursuant to § 853(a)(1) is limited to property the defendant himself actually acquired as the
result of the crime” and rejected the lower court’s conclusion that a defendant convicted of a
drug conspiracy offense may be held jointly and severally liable for the proceeds foreseeably
obtained by his coconspirators under that statute. 137 S. Ct. at 1635. Haro did not argue
that 18 U.S.C. § 982 only permits the forfeiture of property that she herself acquired as the
result of her offense either before the district court or in her opening brief on appeal. Because
Haro only addresses this issue in her reply brief, we decline to consider it. See, e.g., United
States v. Aguirre–Villa, 460 F.3d 681, 683 n.2 (5th Cir. 2006) (“[T]his Court will not ordinarily
consider arguments raised for the first time in a reply brief.”).
                                               14